November 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        WILMA REYNOLDS, Appellant

NO. 14-14-00624-CV                          V.

                        DAVID REYNOLDS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, David
Reynolds, signed July 30, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Wilma Reynolds, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.